Citation Nr: 1117532	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  10-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck disability, thoracolumbar spine disability, and shoulder disability due to parachute jump injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to August 1948 and from June 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran initially filed a claim for VA compensation in December 1971, seeking service connection for disabilities of the back and neck, which he asserted had resulted from a parachute accident in service.  In support of his claim, he submitted private medical evidence showing disc degeneration of the cervical spine and complaints of radiating pain into the left shoulder.  In March 1972, the RO denied service connection for residuals of parachute jump injuries.  The Veteran appealed that denial to the extent that it addressed back and neck disability to the Board, and in November 1974 the Board denied service connection for back and neck disabilities.  The November 1974 Board decision constituted a final appellate determination as to the issues addressed therein.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).  The March 1972 RO denial as to all other residuals of parachute injury is also final.  38 C.F.R. §§ 19.112, 19.118 (1971).  

In December 2008, the Veteran requested that his "service-connected disabilities be re-evaluated."  He subsequently submitted a statement referencing back and neck injuries sustained as a result of a parachute jump during service.  Thereafter, the RO developed the following issues for adjudication: (1) whether new and material evidence had been received to reopen a claim of entitlement to service connection for cervical spondylosis; and (2) whether new and material evidence had been received to reopen a claim of entitlement to service connection for residuals of a parachute jump injury, to include disabilities of the cervical spine, thoracolumbar spine, and shoulders.  In July 2009, the RO determined that new and material evidence had not been submitted to reopen either matter.

In the present case, the Board finds that, given the Board's specific denial of service connection in 1974 for back and neck disabilities and the denial by the RO in 1972 for all other residuals of parachute injury, the issues now before the Board include claims to reopen service connection for a back disability, a neck disability, and a shoulder disability caused by parachute injury.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a March 1972 decision, the RO denied service connection for all residuals of parachute injury, and in a November 1974 decision, the Board denied service connection for back and neck disabilities; those decisions are final.  

2.  Evidence received since the prior final denials relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of parachute jump injuries, including the back, neck, and shoulders, and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 1972 RO denial and the November 1974 Board decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the claim of service connection for residuals of a parachute jump injury, to include neck disability and disabilities of the thoracolumbar spine and shoulders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, the Board's November 1974 decision that denied service connection for back and neck disabilities constituted a final appellate determination.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).  The RO's denial in 1972 of other residuals of parachute injuries is also final.  38 C.F.R. § 20.1103 (2010).  Although not specifically mentioned, the 1972 denial contemplated any shoulder disability claimed as "residual[] of parachute jump injuries."  

As a result of the finality of the prior decisions, the Veteran's claim for service connection for residuals of parachute jump injuries may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence previously of record included:  the Veteran's service treatment records (STRs) showing that the Veteran had sustained a slight concussion following an authorized parachute jump and containing complaints of right arm and neck muscle spasms; a June 1948 hospitalization report recording complaints of weakness and pain in the thoracic spine, which the Veteran stated began nine months prior, after lifting weights; post-service treatment records showing complaints of back pain, but noting no significant pathology; a 1951 transfer to Letterman Army Hospital noting a loss of normal lordosis; an August 1951 separation examination report that revealed no abnormality of the spine or neck; a 1971 claim for service connection for back and neck disabilities, which the Veteran related to a parachute jump; private medical evidence containing impressions of disc degeneration that could timewise be related to the in-service parachute injury and chronic neck discomfort with some radiation to the left shoulder, and showing treatment for chronic neck, shoulder, and arm pain; and a January 1972 VA examination report containing a diagnosis of  cervical spondylosis.  Evidence received subsequent to the 1972 rating decision, but before the Board's 1974 decision included lay statements in support of the Veteran's service connection claim; treatment records dated from April to June 1972 showing complaints of posterior cervical pain, as well as pain in both shoulders, arms, and hands, and x-ray evidence of mild degenerative arthritic change in the cervical spine; and a copy of the proceedings of the Board of Officers.

In March 1972, the RO denied service connection for residuals of parachute jump injuries, noting no relationship between current disability and military service except for right arm muscle weakness (muscle group I-serratus anterior palsy).  In November 1974, the Board denied service connection for back and neck disabilities.  The Board noted that the Veteran's STRs indicated that the Veteran had sustained an occipital head injury during a parachute jump and acknowledged his complaints of neck pain in service, but found that no organic pathology was noted except for winging of the scapula, which had existed prior to service, and flaccid palsy of the serratus anterior.  The Board indicated that the Veteran's parachute jump injury was not shown to have involved the spine, and x-rays of the skull and thoracic and lumbar spine were normal.  The Board thus determined that the evidence did not establish that any parachute jump injuries or other service conditions were etiologically related to the Veteran's then current back or neck disabilities.

Relevant evidence received since the November 1974 Board decision consists of VA treatment records containing a diagnosis of degenerative disc disease and showing treatment for shoulder and spines disabilities; private medical and chiropractic evidence showing treatment for spine disabilities; insurance records from Kaiser Permanente dated in 1985 recording a 20-year history of neck, shoulder, and mid-back pain, and noting that the Veteran had had three neck surgeries and had developed a slipped disc; lay statements from the Veteran asserting his belief that his current back, neck, and shoulder disabilities were related to his parachute jump injuries; and a March 2009 VA examination report and x-ray findings and July 2009 addendum.

Notably, the March 2009 VA examination report indicated that x-rays of the cervical and thoracic spines showed degenerated discs at C5-C6 and C6-C7 and small endplate osteophytes at T9 and T10.  The examiner diagnosed the Veteran as having bilateral degenerative joint disease of the shoulders.  Under "problem associated with the diagnosis," the VA examiner listed "shoulder muscle injury with residual neck strain from jump with airborne division."  

Although less than clear, the Board finds that the VA examination report suggests that the Veteran suffers from degenerative joint disease of the shoulders that may be related to in-service parachute jumps.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence showed only that the Veteran had complained of shoulder pain.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed shoulder disability and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  It is also material because, as discussed in further detail below, it satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See Shade, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a result, the Board finds that the March 2009 VA examination report, the information contained therein being presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for residuals of parachute jump injuries, to include neck disability and disabilities of the thoracolumbar spine and shoulders, is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of parachute jump injuries, to include neck disability and disabilities of the thoracolumbar spine and shoulders, is reopened.  To that limited extent, the appeal is granted.


REMAND

The Board notes that although the Veteran was afforded a VA examination in March 2009 in connection with his claim for an increased evaluation for his service-connected disability of Muscle Group I, the examiner did not explicitly address whether the Veteran suffered from any shoulder or spine disabilities related to service, despite alluding to a possible relationship between the Veteran's degenerative joint disease of the shoulders and his in-service parachute jump injuries.

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

Here, the evidence shows that the Veteran has current diagnoses of degenerative disc disease of the cervical spine and degenerative joint disease of the shoulders.  As discussed above, the March 2009 VA examiner appears to associate the Veteran's shoulder disability with his in-service parachute jump injuries.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that on remand, the agency of original jurisdiction (AOJ) must schedule the Veteran for a VA examination that addresses the nature and etiology of any current shoulder or spine disability.  Thus, the VA examiner should identify all current shoulder and spine disabilities and opine whether it is at least as likely as not that any such current disability is related the Veteran's active military service, to include his reported in-service parachute jump incident.  The VA examiner should also be asked to state whether the Veteran has any other current residuals of the parachute jump injuries.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The AOJ should ask the Veteran to provide information regarding the three neck surgeries referenced in his Kaiser Permanente insurance records, to include where those surgeries were preformed, the approximate dates, and the reasons for the surgeries.  The AOJ should provide the Veteran with any necessary authorizations for release of medical records to the VA and should attempt to obtain any potentially relevant records associated with those surgeries.  

2.  Schedule the Veteran for a VA examination to evaluate his claim of service connection for neck disability, back disability, and shoulder disability.  (This should be done after action requested in paragraph 1, above is completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should be asked to review the entire record, take a detailed history from the Veteran, identify any current disabilities of the spine and shoulders, and provide an opinion as to the medical probabilities that any identified disabilities are attributable to the Veteran's active military service, to include any parachute jump injuries.  A detailed explanation for each opinion should be set forth.

If an examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


